Citation Nr: 0515977	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  01-09 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to March 12, 2002, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to service connection for a dental condition 
for dental treatment purposes.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1973, from January 1980 to December 1982, and from 
January 1986 to March 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The Board notes that the veteran perfected his appeal with 
respect to his claim for dental benefits in December 2001.  
On his December 2001 substantive appeal the veteran requested 
a hearing before a Veterans Law Judge.  In August 2002 the RO 
received the veteran's claim for TDIU.  On his November 2004 
substantive appeal, the veteran indicated that he did not 
wish to have a hearing before a Veterans Law Judge with 
respect to his earlier effective date for TDIU claim.

The issue of entitlement to service connection for a dental 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for entitlement to a total disability rating 
based on individual unemployability was first received by the 
RO on August 2, 2002. 

2.  March 12, 2002 is the earliest date in which the veteran 
met the percentage disability requirements for a total 
disability rating based on individual unemployability, and it 
was not factually ascertainable that the veteran was 
unemployable due to service-connected disability prior to 
that date.  




CONCLUSION OF LAW

The assignment of an effective date prior to March 12, 2002, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

In this case, the Board notes that the claim arises from a 
notice of disagreement as to an initial RO determination 
which granted a total disability rating for compensation 
purposes based on individual unemployability.  Accordingly, 
this issue represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  

With regard to the instant case, the Board finds that an 
April 2003 notice letter (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate a claim for TDIU; (2) informed the claimant 
about the information and evidence that VA would seek to 
provide; (3) informed the claimant about the information and 
evidence the claimant was expected to provide; and (4) 
requested or told the claimant to provide any evidence in the 
claimant's possession that pertained to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 01-2004.  
Adequate 38 U.S.C. § 5103(a) notice was provided as to the 
original claim for a TDIU in April 2003, and as such, the 
claim currently on appeal falls within the exception for the 
applicability of 38 U.S.C.A. § 5103(a).  

Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In that regard, the Board 
notes that the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issue on appeal.  The veteran maintains that the 
effective date of his award of TDIU should be prior to March 
12, 2002.  The veteran has not identified any additionally 
available evidence for consideration in his appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

History

Prior to March 12, 2002, the veteran's combined service-
connected disability rating was 60 percent.  He had a 30 
percent rating in effect for depressive disorder, a 20 
percent rating in effect for status post meniscectomy of the 
left knee, a 10 percent rating for medial meniscus tear of 
the right knee, a 10 percent rating in effect for hepatitis B 
and C, a 10 percent rating in effect for tinnitus, and a 
noncompensable rating in effect for right ear hearing loss.  

The veteran's initial claim for TDIU was received by the RO 
on August 2, 2002.

By rating action in September 2003, the veteran was granted 
service connection for degenerative joint disease of the left 
knee, and service connection for degenerative joint disease 
of the right knee.  The veteran was granted 10 percent 
ratings for each of these knee disabilities, effective from 
March 12, 2002.  From March 12, 2002 the veteran's combined 
service-connected disability was 70 percent. 

Law and Regulations

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2004).

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities provided that if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§  4.16(a) (2004).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Extraschedular consideration is 
provided in all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
38 C.F.R. § 4.16.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue are for consideration.  38 C.F.R. § 4.16(b) (2004)

Analysis

VA clinical records dated in 1999 indicate that the veteran 
was an unemployed truck driver, and that he was being 
retrained for an occupation that required less use of his 
lower extremities.  In a VA report of contact, dated in May 
2000, it was indicated that the veteran was receiving 
vocational rehabilitation.

In this case, the veteran's initial claim for a TDIU was 
received on August 2, 2002.  Accordingly, the earliest date 
that he is potentially entitled to a TDIU is one year prior 
to that date, or August 2, 2001.  However, for an effective 
date prior to March 12, 2002, it must be shown that prior to 
that date the veteran was unemployable due to service-
connected disability.

The record clearly shows that prior to March 12, 2002, the 
veteran did not have one disability rated at 40 percent or 
more, and that he did not have sufficient additional 
disability to bring his combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.  Prior to March 12, 2002, the 
veteran's combined service-connected disability rating was 
only 60 percent.  Consequently, the veteran did not meet the 
percentage requirements for TDIU prior to March 12, 2002.  
The Board further notes that the competent clinical evidence 
of record does not establish that the veteran was completely 
disabled due to service-connected disability at any time 
between August 2, 2001 and March 12, 2002.

When seen in November 2001, the veteran reported his 
bilateral knee pain "comes and goes."  He had stopped 
taking pain medication, and used a brace.  Physical 
examination revealed full active range of motion of the 
knees.  The veteran denied any jaundice, swelling, bleeding 
problems or abdominal pain.  It was also noted he had 
completed and graduated from a work program.  There were no 
complaints or findings relative to right ear hearing loss or 
tinnitus.  Indeed, a September 2000 VA audiology clinic 
report notes the veteran reported only occasional difficulty 
hearing, with the need to turn up his T.V. volume.  He 
complained of periodic tinnitus which occurred weekly and 
lasted several minutes.  On VA examination in July 2001, the 
veteran again reported difficulty hearing his T.V., and that 
he had periodic tinnitus which lasted minutes.  The record 
does not contain a clinical opinion dated during the one-year 
period prior to August 2, 2002 that the veteran was 
unemployable due to service-connected disability.  The Board 
finds that the contemporaneous clinical findings, discussed 
above, are not indicative of total unemployability at any 
time during the one-year period prior to August 2, 2002, 
consistent with the veteran's one year of college education, 
and occupational experience as a truck driver, with 
vocational rehabilitation training as a computer 
administrator.  

Since the preponderance of the evidence indicates that the 
veteran was not unemployable due to service-connected 
disability prior to March 12, 2002, an effective date prior 
to March 12, 2002, is not warranted.


ORDER

Entitlement to an effective date prior to March 12, 2002, for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disability, is 
denied.


REMAND

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not received notice of the information and evidence necessary 
to substantiate his claim for entitlement to service 
connection for a dental condition, notice of which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA, or notice that he 
should provide any evidence in his possession that pertains 
to the claim.  In this regard, the Board does not find that a 
VA letter issued in June 2000 is satisfactory.  Accordingly a 
remand is required in order for the appellant to be provided 
proper notice.

The veteran submitted a substantive appeal in December 2001 
which perfected an appeal from a February 2001 RO denial of 
his claim for dental benefits.  On this substantive appeal, 
the veteran requested that he be provided a hearing before a 
Veterans Law Judge in Washington, DC, with his transportation 
provided by the Board.  The RO wrote to the veteran in March 
2002 an informed him that VA would not pay for his travel 
expenses.  In a March 2002 statement, the veteran clarified 
that he wanted a Travel Board hearing before a Veterans Law 
Judge at the RO.  The veteran has not been provided the 
opportunity to provide testimony at a Travel Board hearing 
for his dental claim.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Provide the veteran and his 
representative with a VCAA notice letter 
with regard to his claim for dental 
benefits (treatment) in accordance with 
the decision in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004), 
and any other applicable legal precedent.  
This must include informing the appellant 
of the information and evidence necessary 
to substantiate his claim for dental 
benefits, notice of which evidence, if 
any, the claimant is expected to obtain 
and submit, and which evidence will be 
retrieved by VA; and notice that he 
should provide VA any evidence in his 
possession that pertains to the claim.  

2.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative (if any) 
should be provided a supplemental 
statement of the case.  

3.  When the above actions have been 
accomplished, and if the benefit sought 
is not granted, the RO should schedule 
the veteran, in accordance with the 
docket number of this case for a Travel 
Board hearing before a Veterans Law Judge 
at the RO, unless otherwise indicated.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


